Citation Nr: 1128471	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-38 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for a fracture, right 4th metacarpal.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Veteran, sitting at the RO, testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

During the pendency of this appeal, the Veteran's service-connected residuals of a fracture of the right 4th metacarpal deformity, status post dislocation of the right ring finger, has been manifested by pain but it has not been manifested by ankylosis.


CONCLUSION OF LAW

The criteria for a compensable rating for a fracture, right 4th metacarpal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5227, 5230 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).
 
Upon the receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

To the extent possible the notice required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before an initial decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20.  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran was provided VCAA-compliant notice in April 2008 prior to the initial adjudication of his increased rating claim in a June 2008 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  The Veteran also received notice pertaining to how disability ratings and effective dates are established in accord with the holdings in Pelegrini and Dingess.

The Veteran was afforded a VA examination in April 2008.  This examination is adequate for rating purposes.  Although the Veteran's representative implied that the VA examination was inadequate, he did not provide the basis for his assertions other than the VA examination was three years ago.  (See March 2010 VA Form 1-646).  The VA Office of General Counsel has held that a lapse of time in and of itself does not necessarily require a re-examination in rating cases.  A further examination is needed in instances where the Veteran has reported a worsening in the disability since the last examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Here, the Veteran has not reported a worsening in the disability since his last VA examination and testified that symptoms have remained unchanged since his VA examination.  (See April 2011 Hearing Transcript, p. 18).

Further, the Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes a VA examination report, a May 2011 statement from a private physician, and testimony and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  

During the April 2011 Travel Board hearing, the undersigned discussed what evidence was needed to establish entitlement to a compensable rating and suggested evidence that might assist in substantiating the claim.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim.  Rather, remanding this case for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II. Increased Rating for Right 4th Metacarpal Disability

The Veteran's disability is currently rated as noncompensable under Diagnostic Code 5227.  The Veteran contends that a compensable rating is warranted.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102 (2010).

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).

Under the criteria found at Diagnostic Code 5230, a maximum noncompensable evaluation is warranted for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

It is noted that a compensable evaluation for an individual disability of the fourth finger is warranted if there is evidence of ankylosis that would approximate an evaluation as amputation or for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.

In an August 1996 rating decision, service connection was granted for fracture, right 4th metacarpal, based on service treatment records showing that the Veteran sustained a fracture which was treated with a plaster case for three weeks.  The clinical findings were normal on the Veteran's separation examination.
 
During a VA examination in April 2008, the Veteran complained of pain that was treated with Oxycodone.  Upon physical examination, he was able to tie his shoelaces, fasten buttons and pick up a piece of paper and tear it without difficulty.  Hand strength and dexterity were normal.  Range of motion was normal with proximal interphalangeal (PIP) joint flexion to 110 degrees, metacarpophalangeal joint (MP) joint flexion to 90 degrees, and distal interphalangeal (DIP) joint flexion to 70 degrees.  Joint function of the right 4th metacarpal was additionally limited by pain, but there was no additional degree of limitation.  Joint function on the right was not additionally limited by fatigue, weakness, lack of endurance, and incoordination upon repetitive use.  X-rays taken of the right hand were normal.

A December 2008 written statement from the Veteran reflects complaints of impaired hand strength, dexterity, and pain.

In April 2007, the Veteran testified that his wrist and finger were painful for which he takes pain pills.  The Veteran also reported that he essentially treats himself for the finger pain and that he does not have any records other than a prescription for pain medication.  (See Hearing Transcript pp., 5, 8, and 10).

A May 2011 written statement from the Veteran's private physician, Dr. R. P., reflects that the Veteran was seen for right wrist and finger pain, for which he was prescribed pain medication.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for the service-connected right ring finger disability.  The Board notes that the Veteran is currently in receipt of the maximum schedular evaluation (noncompensable) under Diagnostic Code 5227, therefore a higher rating under this diagnostic code is not warranted.

The Board has also considered other possible diagnostic codes for evaluation of the Veteran's service-connected right ring finger disability.  However, Diagnostic Code 5230 indicates that any limitation of motion of the little finger is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Consequently, this diagnostic code is not applicable as the Veteran is already in receipt of a noncompensable evaluation.

Additionally, the evidence does not show that the Veteran's right ring finger disability is analogous to amputation or that an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.  Extremely unfavorable ankylosis of the right ring finger has not been shown.  In fact, there is no evidence of any ankylosis of the right ring finger, as noted in the April 2008 VA examination report.  Therefore, a compensable evaluation is not warranted.

The Board also has considered whether an increased rating is warranted for the Veteran's right ring finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court clarified that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Here, the Veteran has a noncompensable evaluation for his right ring finger disability under Diagnostic Code 5227, and as mentioned this is the maximum evaluation allowable under this diagnostic code.  

However, even if the Board considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, such increase would not be justified.  As previously noted, the April 2008 VA examiner found no additional loss of motion, pain, fatigability, lack of endurance, loss of coordination, or weakness upon repetitive motion testing.  Therefore, an increased (compensable) evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no x-ray evidence of arthritis, Diagnostic Codes 5003 and 5010 are not applicable.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected right ring finger disability.  See Hart v. Mansfield, supra.  However, at no time during the rating period on appeal, to include one year prior to the date his claim for an increase was filed, has the service-connected right ring finger disability has been more disabling than as currently rated under the present decision.

The Veteran is competent to report his symptoms.  The Board, in its role as fact finder, finds the Veteran to be a credible witness.  However, the competent and probative medical evidence, including the objective clinical evidence, does not support his assertion that a compensable rating is warranted.  As the preponderance of the evidence is against the claim for an increased rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  When comparing the Veteran's disability level and symptomatology to the rating schedule, the Board concludes that the degree of disability throughout the appeal is contemplated by the rating schedule.  Therefore, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Under these circumstances, referral for an extraschedular rating is not required.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that the record is negative for evidence that the Veteran is unemployable due to his service-connected right ring finger disability.  Nor does the Veteran so claim.  Therefore, remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Entitlement to a compensable rating for a fracture, right 4th metacarpal, is denied.


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


